Citation Nr: 0804924	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:     The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran served on active duty from February 1942 to April 
1946.   He also served in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for bilateral hearing loss with tinnitus.  The Board has 
since restyled the issue on appeal in terms of the separate 
claims indicated above.

In February 2008, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.

The claim of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against the finding the veteran's current bilateral hearing 
loss has a causal nexus to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
military service, and  sensorineural hearing loss may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38  
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through correspondence 
dated May and August 2004, and the November 2004 statement of 
the case of the information and evidence needed to 
substantiate and complete a claim, to  include notice of what 
part of that evidence is to be provided by the claimant,  and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him a VA 
examination.  VA informed  the claimant of the need to submit 
all pertinent evidence in his possession.  While there was no 
specific notification of the process by which disability 
ratings and effective dates are assigned, such error was 
harmless inasmuch as service connection is being denied.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Background and Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Sensorineural hearing loss will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.


With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater;  or  when speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

In reviewing service medical history, the veteran underwent 
service entrance examination December 1941 which indicated on 
a whispered voice test results of 20/20 in both ears.  
Records dated from August 1944 and again in March 1956 
indicate removal of excess cerumen buildup from one or both 
ears.  On routine examination in September 1944 a whispered 
voice test was 15/15 in both ears, and a problem with cerumen 
buildup was noted.  A January 1946 examination for purposes 
of separation indicated whispered voice test of 15/15 
bilaterally and normal examination of the ears.  

Subsequent examinations during service in the Army Reserve 
continued to show normal whispered voice tests, including in 
March 1948, March 1951, November  1955, and March 1957.  Then 
in connection with an August 1964  reserve physical the 
veteran underwent audiological evaluation.  This procedure 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
0
10
LEFT
0
0
0
0
5

In March 2004 correspondence the veteran stated that his 
bilateral hearing loss and tinnitus were due to exposure to 
loud noise while a tank commander during World War II.  

The March 2004 report of W. Han, M.D., records an impression 
of left cerumen impaction and bilateral presbycusis.

The veteran underwent VA audiological examination in August 
2004.  He then reported that during active duty service he 
was in an antitank division and was  in  proximity to 
significant loud noises.  He stated the problems with his 
hearing had mainly appeared in the last five or so years.  He 
had new complaints of tinnitus.    He did exhibit some 
disequilibrium, although this was considered more than likely 
related to other health issues.  Following service he worked 
for some time period for a public university agency around 
minimal machinery and equipment.  He did have hunting, 
fishing and golf as a hobby and may have had some 
recreational noise exposure, but minimal if any occupational 
noise exposure.  Upon audiometric testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
75
80
LEFT
65
65
70
75
75

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 10 percent in the left ear.

The VA examiner diagnosed sensorineural hearing loss, and 
noted reviewing the claims file.  The examiner found that, as 
frequently seen with World War II veterans, through the 
1940s, 1950s and until the mid-1960s there were no pure tone 
threshold test results available in the appellant's chart.  
In this instance, the only testing done was the typical 
whispered voice test with some examinations having the 
denotation of 20/20 and others 15/15.  There were several 
notations as to cerumen management problems.  There was a 
puretone threshold audiogram from the appellant's reserve 
duty in August 1964.  It was a Bekesy tracing type hearing 
test and the results showed hearing in the normal range in 
both ears.  Based on normal hearing on examination in 1964 
the examiner opined that it was be less likely than not that 
the veteran's hearing loss was the result of or a consequence 
of his World War II military service.

The Board finds that the August 2004 audiometric studies show 
that the appellant has a hearing loss disability for VA 
purposes, as set forth under 38 C.F.R. § 3.385.  In view of 
this diagnosis, the determinative issue in the case is 
whether current bilateral hearing loss is casually related to 
military service.  The question of etiology should be 
resolved based on review of the medical evidence at hand, 
and  evaluating the appellant's own assertions as to the 
underlying occurrence of  in-service noise exposure.  
Moreover, as there is no evidence of a sensorineural hearing 
loss manifested to a compensable degree within one-year of 
separation from active duty so as to warrant applying the 
provisions for presumptive service connection, 38 C.F.R. §§ 
3.307, 3.309; medical evidence to establish an etiological 
relationship to service is necessary.

The August 2004 VA examiner indicated that service records 
established essentially normal hearing on whispered voice 
tests during active duty service, and for several years 
subsequently.  An August 1964 audiogram also demonstrated 
normal findings.  The examiner expressly noted considering 
the veteran's own account of acoustic trauma in service, but 
concluded based on the overall record, particularly the 
pattern of hearing tests documented, that a bilateral hearing 
loss disorder in all likelihood was not the result of 
military service.  The opinion expressed followed a thorough 
review of the service medical history, which contributed to 
its probative value.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (indicating that access of examining physician 
to the veteran's claims file    is a key factor in evaluating 
the probative value of a medical opinion).  There is no 
contrary medical opinion.   

Therefore, the preponderance of the competent and probative 
evidence indicates that the claimed bilateral hearing loss is 
not attributable to an incident of service.  The veteran's 
assertions as to the purported cause of his hearing loss have 
been considered, however, he is a lay person without the 
requisite training and expertise.  Hence, his statements on 
the subject of causation are not dispositive, absent 
consistent medical evidence in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Hence, the criteria for service connection for bilateral 
hearing loss have not been met.  Since the weight of the 
evidence is unfavorable, the benefit of the doubt doctrine is 
not applicable, and the claim on appeal must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The August 2004 VA audiological examination report provided 
reference to the veteran's complaints of tinnitus.  
Unfortunately, no objective findings were provided on this 
claimed disorder, including frequency, severity, or the 
existence or nonexistence of the same.  Thus, a VA 
examination to ascertain  the nature and likely etiology of 
the appellant's tinnitus is in order.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following action:

1.    The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection for tinnitus.

2.    The RO should then contact the 
veteran and request that he identify any 
additional health care providers,  non-VA 
and VA, who have treated him for tinnitus 
since separation from service.  Based 
upon his response, the RO should attempt 
to obtain relevant records from any 
identified treatment sources not 
previously contacted.

If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts.  If it is 
determined these records cannot be 
obtained or that further efforts to 
obtain them would clearly be futile, 
notify the veteran of this in accordance 
with 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(e).

3.    Upon completion of the requested 
development, the  RO should schedule the 
veteran for an audiological examination 
pertaining to his claimed tinnitus.  The 
claims folder must be made available for 
the examiner to review.  Any tests deemed 
necessary should be accomplished.  The VA 
examiner should confirm whether the 
veteran currently has tinnitus. If 
present, the physician must address 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that this 
disorder is causally related to his 
military service, based on the veteran's 
assertions of in-service noise exposure, 
as well as the objective record of 
treatment history.  A complete rationale 
must be provided for any opinion 
offered.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he 
should indicate this.

4.    The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner,   the RO must 
implement corrective procedures at once.

5.    The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.    Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for tinnitus.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


